Citation Nr: 1111288	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2008, a Joint Motion for Remand was filed by the parties (the Secretary of VA and the Veteran) upon a determination that a remand was warranted with respect to the issue of entitlement to service connection for hepatitis C, which was denied in a March 2007 Board decision.  The Motion was granted by Order of the Court in April 2008.

In March 2009, the Board remanded the claim for additional development, and it now returns to the Board for appellate review.  

In August 2005, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his hepatitis C is at least as likely as not etiologically related to his service-connected bipolar disorder.


CONCLUSION OF LAW

Hepatitis C is proximately due to service-connected bipolar disorder.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for hepatitis C is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the March 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).
Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Board notes that the Veteran was not specifically informed of the evidence necessary to establish secondary service connection.  However, as the Board herein grants the claim for service connection, the question of change in severity of the Veteran's hepatitis C due to his service-connected bipolar disorder is removed to the RO for consideration, at which point the Veteran will have the opportunity to present evidence on inquiry.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.   
The Board observes that the Veteran's service treatment records are silent for any complaint, treatment, or diagnosis related to hepatitis C.  The first reference to hepatitis C in the file is a May 2004 VA hospital admission summary, which indicates the diagnosis was reported by the Veteran.  At that time, the Veteran suggested that he was infected via IV drug use.  In his June 2004 application for benefits (VA Form 21-526), he stated that he contracted the disorder in 1973.  However, a November 2004 VA treatment entry states that the Veteran's hepatitis C was initially diagnosed in 1991.  Reported risk factors include one incident of IV drug use in service, multiple incidents of IV drug use after service, and indiscriminate sexual relations during service.  The Veteran has also indicated that he received air gun inoculations during basic training and he related that he underwent oral surgery in what he described were unsanitary conditions.  

A hepatitis C diagnosis was confirmed by liver biopsy in January 2005.  Thus, the Veteran meets the criteria of having documented risk factors for hepatitis C and a currently diagnosed disability.  However, with respect to a relationship between the Veteran's hepatitis C and his military service, the Board observes that there are multiple opinions of record.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A June 2005 VA treatment record includes a statement from the treating nurse-practitioner indicating that it is possible that the Veteran had hepatitis C in 1973, but since no diagnostic testing was available for hepatitis C until the late 1980's, it was not diagnosed.  She suggested that the most likely mode of transmission was blood exposure approximately 20 to 30 years prior.  This statement includes no rationale, and therefore, is not an adequate basis for determining service connection.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight).  

At a March 2006 VA examination for compensation purposes, the Veteran reported that he had been initially diagnosed with hepatitis C in 1991 when he sought to donate blood.  He believed that he had manifested hepatitis C after receiving gamma globulin injections upon his entry into active service in 1972.  The examiner noted that the Veteran's hepatitis C risk factors included blood exposure; intranasal cocaine use; injecting drug use; high risk sexual practices; and sharing razors.  The VA physician commented that it is unlikely that the Veteran was infected with hepatitis C during injection of gamma globulin upon entry into the service.

The Veteran was afforded a VA examination in March 2010, and this examiner offered an opinion with July 2010 addendum.  Another VA opinion was obtained in August 2010.  The March 2010 VA examiner opined that the Veteran's hepatitis C infection was at least as likely as not due to indiscriminate sex in service on the basis that he used IV drugs only once in service, and the examiner determined he was unable to disprove that the Veteran's hepatitis C infection occurred in service.

The August 2010 VA examiner described at length the risk factors for hepatitis C generally and the probability of infection from each as defined by the CDC.  He then concluded that the Veteran's IV drug use outweighed all other possible risk factors as the most likely source of infection.    

As indicated, IV drug use is normally considered willful misconduct and any resultant disability may not be service-connected.  However, the Board notes that a September 2005 letter from the Veteran's treating psychiatrist, Dr. ZA states that the Veteran's service-connected bipolar disorder and his substance abuse disorder are co-morbid with one leading to the other.  The Board observes that the Veteran's bipolar disorder is service-connected on the basis that it existed during his military service and, thus, it pre-existed his long-term IV drug use, which occurred after service.  Therefore, the Board determines that it is at least as likely as not that the Veteran's IV drug use was etiologically related to his service-connected bipolar disorder. 

In light of the above, the Board finds that the Veteran's hepatitis C is at least as likely as not due to his IV drug use, but that his IV drug use is at least as likely as not due to his service-connected bipolar disorder.  Accordingly, the Board concludes that that Veteran's hepatitis C is at least as likely as not causally or etiologically related to his service-connected bipolar disorder.  Service connection for hepatitis C is granted. 


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


